Citation Nr: 1233003	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow


REMAND

The Veteran had active military service from May 1987 to August 1987 and from June 1988 to December 1989.  (Pursuant to a Court Order from January 2001, the Veteran legally changed his name as indicated in the caption to this decision.)  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript of the hearing has been associated with the claims file.  

The Board finds that remand of the appellant's claims is necessary for additional development as to the appellant's standing, as well as the merits of the service connection claim.

The appellant claims that she is the Veteran's surviving spouse.  Under 38 U.S.C.A. § 101(3), the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran from the date of marriage until the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the surviving spouse.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

In the present case, the evidence of record raises the question as to whether the Veteran and the appellant were in continuous cohabitation from the date of their marriage until the Veteran's death in December 2007.  According to the marriage certificate of record, the Veteran and appellant were married on December [redacted], 1998.  The available medical records, however, appear to demonstrate that the appellant and the Veteran were separated and not living together for most of their marriage.  A June 2000 VA Mental Health Intake note indicates the Veteran's marital status was "single."  VA treatment notes from March 2004 demonstrate the Veteran reported being separated from his wife and living with someone else.  An April 2007 VA Infectious Disease treatment note indicates the Veteran reported living alone.  Finally, a November 2007 private emergency room treatment note indicates the Veteran reported his marital status as "separated."  In addition, these private emergency room treatment records show that the Veteran's emergency contact was not the appellant.

The Board further notes that the evidence demonstrates that, at the time he died and for at least a couple of months beforehand, the Veteran was living in [redacted], Tennessee.  The appellant, however, has continued to use the same post office box in [redacted], Tennessee, which was the Veteran's last address of record as of 2004.  (The Board notes that these two locations are approximately 25 miles apart.)  

The Board acknowledges that the RO did not address the question of whether the appellant had continuously cohabitated with the Veteran.  The Board notes, however, that the issue of continuous cohabitation goes to the appellant's status as a "surviving spouse."  In order for the appellant to bring a claim for DIC, she must be the Veteran's "surviving spouse."  Consequently, her standing as the Veteran's "surviving spouse" is a threshold question that must be addressed before adjudication of the merits of the claim for service connection for the cause of the Veteran's death.  As there is evidence of record that puts the appellant's status as the Veteran's "surviving spouse" into question, the RO should have conducted development to establish the appellant's status.  As no development has been done, the Board must remand for such development to be accomplished.  

Furthermore, prior to conducting any development, the appellant should be given notice on how to establish her status as the Veteran's "surviving spouse," especially as to what information or evidence would assist her in establishing that she had continuous cohabitation with the Veteran or that one of the exceptions set forth in the regulation are applicable.

If it is determined that the appellant is in fact the Veteran's surviving spouse, then additional development is required to assist the appellant in establishing entitlement to service connection for the cause of the Veteran's death.  

The appellant argues that service connection for the Veteran's death is warranted because his coronary artery disease was a contributing factor to his death and his coronary artery disease was due to or the result of the antiretroviral medications that he took for his HIV/AIDS.  In support of her claim, at the July 2012 hearing, she submitted additional evidence that consisted of the Final Autopsy Report issued in March 2008; the Delayed Report of Diagnosis of - Death issued in April 2008 (although this was previously submitted); the report of a certified opinion from the physician who conducted the autopsy addressed to the County Medical Examiner and the District Attorney General as to the cause of death (hereafter "COD opinion"); the Veteran's VA Medication Profile from October 1997 through February 2007; and multiple articles regarding HIV/AIDS medications effect on the cardiovascular and endocrine systems.

The Veteran died on December [redacted], 2007, of fentanyl and alprazolam toxicity.  The autopsy report submitted by the appellant also indicates that the Veteran was found to have coronary artery disease at the time of his death (no diagnosis of coronary artery disease was made during the Veteran's lifetime), and the Delayed Report of Diagnosis - Death states that this was a contributing factor to his death.  In addition, in her narrative of findings on the COD opinion, the physician who conducted the autopsy stated that the Veteran died from the toxic effects of fentanyl combined with alprazolam causing central nervous system and respiratory depression with subsequent death.  She further stated that the Veteran's coronary artery disease would have made him more susceptible to the hypoxic effects of these drugs.  Also, combining fentanyl with alprazolam may be lethal, even in therapeutic amounts.  Furthermore, she stated that, review of the Veteran's prescriptions revealed that the fentanyl prescription was in another individual's name, not the Veteran's, implying that he was not a chronic user and may have had a lack of tolerance to fentanyl which would have been worsened with the addition of alprazolam.  

Initially, the Board notes that a full copy of the autopsy report has not been obtained.  The appellant only submitted a single page entitled "Final Autopsy Report"; however, autopsy reports are usually more in depth as to the findings found in addition to including all toxicology and other laboratory test findings.  The Board finds that the full copy of the autopsy report would be beneficial in addressing the appellant's contentions and, therefore, on remand, the appellant should be requested to either provide a full copy of the autopsy report to VA or to provide VA with a release for it to obtain the report from the Upper East Tennessee Forensic Center.

The Board notes that the appellant testified at the July 2012 hearing that the Veteran used fentanyl patches for pain caused by his HIV/AIDS; that, because he applied it himself, she was not sure how often he used it but thought two to three times a month; and that she believed that VA had prescribed the fentanyl.  She also testified that she did not have an opportunity to review the Veteran's prescription medications after his death as the police took them from the Veteran's house and that an investigation was conducted into the Veteran's death.

However, the VA Medication Profile provided by the appellant fails to demonstrate that VA prescribed fentanyl patches to the Veteran.  Furthermore, a review of the VA treatment records from March 2007 through December 2007 fail to demonstrate that the Veteran was prescribed fentanyl patches, much less that he was suffering from the type of pain that would warrant prescribing such a medication.  The only pain these treatment records show the Veteran complained of was neuropathic pain  in his legs.  The VA Medication Profile indicates the Veteran was prescribed Naproxen 500 mg and Hydrocodone 5mg/Acetaminophen 500 mg for pain.  Finally, the COD opinion clearly states that the fentanyl prescription was in another individual's name.

Consequently, the evidence tends to show that the Veteran was not prescribed fentanyl patches but that he was using someone else's prescription.  The Board believes that further development is needed with regard to the Veteran's use of fentanyl and the appellant should be contacted and asked to provide information relating to the Veteran use of fentanyl.  

Furthermore, because the appellant testified at the July 2012 hearing that the police took the Veteran's medications and that an investigation had been conducted into the Veteran's death, the Board assumes that there must be some type of police report or other official investigation report (other than the March 2008 COD opinion) that may provide more information.  Consequently, on remand, the agency of original jurisdiction (AOJ) should secure a copy of any such investigative report by a law enforcement agency.

Additionally, the Board finds that a medical opinion is necessary to address the appellant's contention that the Veteran's coronary artery disease is the result of the use of antiretroviral medications for his HIV/AIDS; and, if so, whether it significantly and materially contributed to the Veteran's death.  Furthermore, as the COD opinion appears to indicate it was the combination of fentanyl and alprazolam that resulted in the toxicity that caused the Veteran's death and the evidence shows that the Veteran was taking the alprazolam for anxiety that may be related to his service-connected HIV/AIDS, the Board finds that medical opinions are necessary as to whether the Veteran's anxiety or other psychiatric disorder for which he took the alprazolam was proximately due to or the result of his service-connected HIV/AIDS and, if so, whether the use of alprazolam significantly and materially caused the Veteran's death despite the fentanyl use.

Finally, the Board notes that the record raises the question of whether the Veteran's use of fentanyl was illicit or illegal drug use and, therefore, may be considered to be misconduct for VA compensation purposes pursuant to 38 C.F.R. § 3.301.  Such has not been previous considered by the RO and should be taken into consideration in readjudicating the appellant's claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice that is compliant with the Veterans Claims Assistance Act of 2000 notice requirements as to how to establish "surviving spouse" status, especially as to the requirement of continuous cohabitation.  Such notice should advise her of what information or evidence she can submit to establish her status as the Veteran's "surviving spouse."

2.  After obtaining all information and evidence relating to whether the appellant is the Veteran's "surviving spouse," this aspect of her claim should be addressed.  If it is determined that the appellant is not the Veteran's surviving spouse, then issue a Supplemental Statement of the Case to the appellant and her representative.  An appropriate period of time should be allowed for response, and then the claim should be returned to this Board for further appellate review, if in order.  

3.  If the appellant is found to be the Veteran's surviving spouse, then the follow actions should be taken:

a) Send the appellant a letter asking her to provide the following: 
i) A copy of the complete autopsy report or a release for VA to obtain it from the Upper East Tennessee Forensic Center.
ii) More specific information regarding the Veteran's use of the fentanyl patches, to include such information as how long the Veteran had been using the fentanyl patches (e.g., a week, a month, a year); what was the specific cause of the pain for which he was taking the fentanyl (not just that it was due to his HIV/AIDS); from where did he obtain the fentanyl patches (e.g., the name of the prescribing physician, the pharmacy, etc.); if the prescription was not in the Veteran's name, the person's relationship to the Veteran, and how the Veteran obtained it; and any other information the appellant may have that would be relevant to her claim.  
iii) The AOJ should obtain any police report or other investigative report regarding the Veteran's death.
b) After obtaining any available additional evidence, the Veteran's claims file should be forwarded to appropriate medical experts  to obtain the following medical opinions:
i) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's coronary artery disease found on autopsy was proximately due to or the result of his antiretroviral medications taken for his service-connected HIV/AIDS?  (It is noted that the medical evidence shows the Veteran had problems with elevated cholesterol and triglycerides and was on medication for this problem of and on, and that the appellant submitted treatise evidence to support that this was due to the Veteran's antiretroviral medications.)
ii) If so, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's coronary artery disease significantly and materially contributed to the Veteran's death?
iii) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's anxiety or other psychiatric disorder for which he was taking alprazolam was proximately due to, the result of or aggravated by the Veteran's service-connected HIV/AIDS?
iv) If so, is it at least as likely as not (i.e., at least a 50 percent probability) that his use of alprazolam (given the level noted in the autopsy report), and without regard to the use of fentanyl, significantly and materially contributed to his death? 

All medical opinions provided should be accompanied by a detailed explanation of the reasoning for the opinion with a discussion of the relevant evidence both for and against the opinion.  If any opinion cannot be rendered without resorting to speculation, then such should be indicated and the reasons why an opinion cannot be rendered at this time should be given to include whether any additional evidence would assist in rendering the requested opinion.
4.  After ensuring that all actions have been undertaken to conduct the above development, that all attainable evidence has been obtained, and that the medical opinions obtained are adequate, the appellant's claim should be readjudicated to include consideration of whether any use of fentanyl that was not prescribed to the Veteran constitutes willful misconduct pursuant to 38 C.F.R. § 3.301.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this case should be returned to this Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


